SUBSCRIPTION AGREEMENT

 

INSTRUCTIONS

 

Each subscriber must complete and sign the Subscription Agreement in accordance
with the following instructions. Subscribers must meet certain requirements in
order for Quest Group International, Inc. (the “Company”), a Nevada corporation,
to comply with the offering exemptions from registration and qualification under
the Federal Securities Act of 1933, as amended, and applicable state securities
laws. The Company will be relying on the accuracy and completeness of
information provided in the Subscription Agreement to establish the
qualifications of prospective investors and the Company’s legal right to sell
these securities. The Subscription Agreement will at all times be kept strictly
confidential, unless necessary to establish the legality of a prospective
investor’s participation in the offering. The Company should be contacted
immediately if there is any change in the information the prospective investor
has provided.

 

 

1.

Complete and sign the SUBSCRIPTION AGREEMENT.

 

 

2.

The following sets forth the number of signatures required for different forms
of ownership:

 

 

Form of Ownership:

Signatures Required

 

 

Individual:

One signature required.

 

 

Joint Tenants With

 

 

Right of Survivorship:

Both parties must sign.

 

 

Tenants in Common:

All parties must sign.

 

 

Community Property:

One signature required if security will be held in one name; two signatures
required if security will be held in both names.

 

 

Corporation:

Signature of authorized officer or officers required.

 

 

Partnership:

Signature of general partner required; additional signatures only if required by
partnership agreement.

 

 

Trust:

Trustee’s signature must indicate “Trustee for the __________ Trust.”

 

 

Other Entities:

As required by the applicable document governing such entity.

 

 


--------------------------------------------------------------------------------



 

 



SUBSCRIPTION AGREEMENT

 

QUEST GROUP INTERNATIONAL, INC.

967 West Center Street

Orem, Utah 84057

PHONE: (801) 765-1301

FAX: (801) 765-1316

 

THIS SUBSCRIPTION AGREEMENT made this 27th day of April, 2007, by and between
Quest Group International, Inc., a Nevada corporation (the “Company”), and
____________ (the “Subscriber”), who, for and in consideration of the mutual
promises and covenants set forth herein, do hereto agree as follows:

 

1.            Subscription. The Subscriber hereby subscribes for _________
shares of the Company’s common stock (the “Shares”) at a purchase price of $.001
per share which the Subscriber has tendered herewith in good funds as payment
for said Shares. The subscription evidenced by this Subscription Agreement
(“Subscription”) is an irrevocable offer by the Subscriber to subscribe for the
Shares offered by the Company, and, subject to the terms hereof, shall become
upon the acceptance thereof by the Company a contract for the sale of said
securities. Upon acceptance of this subscription by the Company, the net
proceeds will be available for immediate use by the Company. Subscription
Agreements and subscription funds should be sent to the Company.

 

It is anticipated that the Company will raise at least twenty million dollars
($20,000,000) from the sale of common stock at a purchase price of at least
fifty cents ($.50) per share on or before May 31, 2007 (the “Subsequent
Funding”). Certificates evidencing the Shares will not be delivered to
Subscriber until and unless the Subsequent Funding has been completed. In the
event the Subsequent Funding is not completed on or before May 31, 2007, then
the Company or its nominee(s) may purchase the Shares subscribed for herein for
a purchase price of $.00001 per share, and such transfer will be effective
immediately upon payment of said purchase price.

 

2.            Acceptance. This Subscription Agreement is made subject to the
Company’s discretionary right to accept or reject the subscription herein in
whole or in part, and the Subscriber will be promptly notified as to whether the
subscription has been accepted. If the Company shall for any reason reject all
or part of this Subscription, the amount paid by the Subscriber with respect to
the rejected Subscription, or part thereof, will be refunded, without interest.
Acceptance of this Subscription by the Company will be evidenced by the
execution hereof by an officer of the Company.

 

 

3.

Subscriber Representations. The Subscriber hereby represents and warrants that:

 

(a)           The Subscriber’s representations in this Subscription Agreement
are complete and accurate to the best of the Subscriber’s knowledge, and the
Company and any sales agent may rely upon them. The Subscriber will notify the
Company and any such agent immediately if any material change occurs in any of
this information before the sale of the Shares.

 

(b)           The Subscriber is able to bear the economic risk of an investment
in the Shares for an indefinite period of time, can afford the loss of the
entire investment in the Shares, and will, after making an investment in the
securities, have sufficient means of providing for Subscriber’s current needs
and possible future contingencies. Additionally, the Subscriber’s overall
commitment to investments which are not readily marketable is not
disproportionate to Subscriber’s net worth and this Subscription will not cause
such overall commitment to become excessive.

 

(c)           The Shares subscribed for herein will not be sold by the
Subscriber without registration under applicable securities acts or a proper
exemption from such registration. The Subscriber also understands and agrees
that the Shares will be subject to additional restrictions on transferability
that are imposed by the participation agreement.

 

(d)           The Shares subscribed for herein are being acquired for the
Subscriber’s own account and risk, for investment purposes, and not on behalf of
any other person or with a view to, or for resale

 

2

 


--------------------------------------------------------------------------------



 

in connection with, any distribution thereof within the meaning of the
Securities Act of 1933. The Subscriber is aware that there are substantial
restrictions on the transferability of the Shares.

 

(e)           The Subscriber has had access to any and all information
concerning the Company which the Subscriber and the Subscriber’s financial, tax
and legal advisors required or considered necessary to make a proper evaluation
of this investment. In making the decision to purchase the Shares herein
subscribed for, the Subscriber and his or her advisers have relied solely upon
their own independent investigations, and fully understand that there are no
guarantees, assurances or promises in connection with any investment hereunder
and understand that the particular tax consequences arising from this investment
in the Company will depend upon the individual circumstances of the Subscriber.
The Subscriber further understands that no opinion is being given as to any
securities or tax matters involving the offering.

 

(f)           All of the representations and warranties of the Subscriber
contained herein and all information furnished by the Subscriber to the Company
are true, correct and complete in all respects, and the Subscriber agrees to
notify the Company immediately of any change in any representation, warranty or
other information set forth herein.

 

(g)           The Subscriber also understands and agrees that stop transfer
instructions relating to the Shares will be placed in the Company’s stock
transfer ledger, and that the certificates evidencing the Shares sold will bear
legends in substantially the following form:

 

The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Act”) and are “restricted securities” as that
term is defined in Rule 144 under the Act. The securities may not be offered for
sale, sold or otherwise transferred except pursuant to an effective registration
statement under the Act or pursuant to an exemption from registration under the
Act, the availability of which is to be established to the satisfaction of the
Company.

 

(h)          Subscriber has been given the unrestricted opportunity to ask
questions of, and receive answers from, the Company, or persons acting on its
behalf, concerning the terms and conditions of, and all other matters relating
to the offering, and has been given the unrestricted opportunity to obtain such
additional information with respect to the offering as he has desired,
including, but not limited to, any additional information necessary to verify
the accuracy of the information set forth in the attached documentation. The
undersigned has carefully read the Company’s annual report on Form 10-KSB, dated
September, 30, 2006, Form 10-QSB, dated December 31, 2006, and definitive proxy
statement relating to the Company’s annual meeting that was held on March 26,
2007 (collectively, the “SEC Filings”). Except as set forth in this Subscription
Agreement and the SEC Filings, the Subscriber is not relying on any
representations, warranties or information from the Company in making an
investment decision.

 

(i)           The Subscriber knows that the Shares subscribed for herein are
offered and sold pursuant to exemptions from registration under the Securities
Act of 1933, and state securities law based, in part, on these warranties and
representations, which are the very essence of this Subscription Agreement, and
constitute a material part of the bargained-for consideration without which this
Subscription Agreement would not have been executed.

 

(j)           By reason of the Subscriber’s business or financial experience or
the business or financial experience of professional advisors who are
unaffiliated with and who are not compensated by the Company or any affiliate or
selling agent of the Company, directly or indirectly, the Subscriber has the
capacity to protect Subscriber’s own interest in connection with this
transaction or has a pre-existing personal or business relationship with the
Company or one or more of its officers, directors or controlling persons
consisting of personal or business contacts of a nature and duration such as
would enable a reasonably prudent purchaser to be aware of the character,
business acumen and general business and financial circumstances of such person
with whom such relationship exists.

 

(k)           This Subscription Agreement when fully executed and delivered by
the Company will constitute a valid and legally binding obligation of the
Subscriber, enforceable in accordance with its terms. The Subscriber, if it is a
partnership, joint venture, corporation, trust or other entity, was not formed
or organized for the specific purpose of acquiring the Shares. The purchase of
the Shares by the Subscriber, if it is an entity investor, is a permissible
investment in accordance with the Subscriber’s Articles of Incorporation,
by-laws, partnership agreement, declaration of trust or other similar charter
document, and has been duly approved by all requisite action by the entity’s
owners, directors, officers or other authorized managers. The person

 

3

 


--------------------------------------------------------------------------------



 

signing this document and all documents necessary to consummate the purchase of
the shares has all requisite authority to sign such documents on behalf of the
Subscriber, if it is an entity investor.

 

(l)           The Subscriber has not duplicated or distributed the Memorandum to
anyone other than his personal advisors, and will not do so in the future.

 

(m)         The Shares offered hereby were not offered to the Subscriber by way
of general solicitation or general advertising and at no time was the Subscriber
presented with or solicited by means of any leaflet, public promotional meeting,
circular, newspaper or magazine article, radio or television advertisement.

 

(n)          By entering into this Subscription Agreement, the undersigned
Subscriber acknowledges receipt of the Memorandum used in connection with this
offering.

 

(o)          If initialed below, the Subscriber represents that Subscriber is an
“accredited investor” as defined under Rule 501 of Regulation D by reason of:

 

FOR INDIVIDUALS ONLY (INITIAL IF APPLICABLE):

          

              

Initial

Here

 

1.      I had individual income (exclusive of any income attributable to my
spouse) in excess of $200,000 in each of the most recent two years and I
reasonably expect to have an individual income in excess of $200,000 for the
current year, or I had joint income with my spouse in excess of $300,000 in each
of those years and I reasonably expect to have a joint income with my spouse in
excess of $300,000 for the current year.

 

 

 

 

                

Initial

Here

 

2.      I have an individual net worth, or my spouse and I have a combined
individual net worth, in excess of $1,000,000. For purposes of this Subscription
Agreement, “individual net worth” means the excess of total assets at fair
market value, including home and personal property, over total liabilities.

 

 

 

______

Initial

Here

 

3.      I am qualified as an “accredited investor” pursuant to Rule 501(a) of
Regulation D of the 1933 Act for the following reason:
_____________________________________________________

_____________________________________________________________________________

 

 

 

FOR CORPORATIONS AND PARTNERSHIPS ONLY (INITIAL IF APPLICABLE):

 

______

Initial

Here

 

1.       The undersigned hereby certifies that the Partnership or Corporation
which he/she represents possesses total assets in excess of $5,000,000 and was
not formed for the specific purpose of acquiring the securities offered by
Company.

 

______

Initial

Here

 

2.       The undersigned hereby certifies personally, and on behalf of the
Partnership or Corporation which he/she represents, that all of the beneficial
owners of equity qualify individually as accredited investors under the
individual accredited investor test set forth above.

 

 

 

FOR TRUSTS ONLY (INITIAL IF APPLICABLE):

 

______

Initial

Here

 

1.       The undersigned hereby certifies that the trust which he/she represents
possesses total assets in excess of $5,000,000 and was not formed for the
specific purpose of acquiring the securities offered by Company, and that the
purchase of the securities is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of the Act.

 

 

 

______

Initial

Here

 

2.       The undersigned hereby certifies personally, and on behalf of the trust
that he/she represents, that such trust is a revocable trust which may be
amended or revoked at any time by the grantors, and all the grantors are
accredited individual investors under the individual accredited investor test
set forth above.

 

 

 

FOR TRUSTEES AND AGENTS (READ AND INITIAL BOTH STATEMENTS):

 

______

Initial

Here

 

1.     The undersigned hereby acknowledges that he/she is acting as an agent or
trustee for the following person or entity:  

 

 

 

4

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

______

Initial

Here

 

2.       The undersigned hereby agrees to provide to Company, upon Company’s
request, the following documents:

 

(a)     a copy of the trust agreement, power of attorney or other instrument
granting the power and authority to execute and deliver the Subscription
Agreement, or

 

(b)     an opinion of counsel verifying the undersigned’s power and authority to
execute and deliver the Subscription Agreement.

 

 

 

FOR RETIREMENT OR EMPLOYEE BENEFIT PLANS (INITIAL IF APPLICABLE):

 

______

Initial

Here

 

1.      The undersigned hereby certifies that the plan which he/she represents
is an employee benefit plan within the meaning of the Employment Retirement
Income Security Act of 1974 (“ERISA”) and that either

 

 

 

______

Initial

Here

 

(a)    the decision to invest in the securities was made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or

 

 

 

______

Initial

Here

 

(b)   the employee benefit plan has total assets in excess of $5,000,000, or



 

 

______

Initial

Here

 

(c)    the plan is a self-directed plan, the decision to invest in the
securities was made solely by a person that is an accredited investor, and each
of the following statements is true with respect to that plan:

 

•       the plan provides for segregated accounts for each plan participant,

 

•       the document governing the plan provides each participant with the power
to direct each particular investment to the extent of the participant’s
voluntary contributions plus any portion of employer contributions that have
vested to the participant’s benefit, and

 

•       the decision to invest in the securities was made pursuant to the plan
participant’s power to direct the investment of his or her account in the plan
trust.

 

As evidence of the foregoing, the undersigned will complete if requested a
Purchaser Questionnaire in the form attached hereto, the contents of which, if
completed, are hereby certified to be correct.

 

4.           Indemnification. The Subscriber understands that the offer of the
Shares was made in reliance upon Subscriber’s representations and warranties set
forth in this Section 3 above. The Subscriber hereby agrees, except to the
extent specifically prohibited by applicable law, to indemnify the Company and
each of its affiliates and to defend and hold each of them harmless from and
against any loss, claim, damage, liability, cost or expense (including
reasonable attorneys’ fees) due to or arising out of a breach of any
representation, warranty or agreement of the Subscriber contained in this
Agreement or in any other document provided by the Subscriber to the Company in
connection with the Subscriber’s purchase of the Shares.

 

 

5.

Issuer Representations. The Issuer hereby represents and warrants to Subscriber
as follows:

 

(a)           The total number of shares of all classes which the Company is
authorized to have outstanding is One Hundred Fifty-Five Million (155,000,000)
shares of which stock One Hundred Fifty Million (150,000,000) shares in the par
value of $.001 each, amounting in the aggregate to One Hundred Fifty Thousand
Dollars ($150,000), are voting common stock and of which Five Million
(5,000,000) shares in the par value of $.001 each, amounting in the aggregate to
Five Thousand Dollars ($5,000), are blank check preferred stock. There are
10,259,000 authorized, issued and outstanding shares of common stock of the
Company on the date hereof which are the only issued and outstanding securities

 

5

 


--------------------------------------------------------------------------------



 

of the Company. The shares of outstanding common stock of the Company have been
duly authorized and validly issued and are fully paid, nonassessable and are
free of preemptive or similar rights. Company shareholders owning 7,759,000
shares of the Company’s common stock have agreed to cancel all 7,759,000 shares
at the time the Subsequent Funding is closed in consideration for specified cash
payments.

 

(b)           The common stock to be issued by the Company pursuant hereto have
been duly authorized and, when issued and delivered for consideration in
accordance with the terms of this Agreement, will be validly issued and
outstanding, fully paid and nonassessable, and free from preemptive or similar
rights.

 

(c)           All tax returns required to be filed by the Company in all
jurisdictions have been so filed. All taxes, including withholding taxes,
penalties and interest, assessments, fees and other charges due or claimed to be
due from such entities or that are due and payable have been paid, other than
those being contested in good faith and for which adequate reserves have been
provided or those currently payable without penalty or interest.

 

(d)           The Company has been duly incorporated and are validly existing as
a corporation in good standing under the laws of the States of Nevada. The
Company has the corporate power and authority necessary to issue, sell and
deliver the common stock to be issued, sold and delivered by it pursuant hereto.

 

(e)           There is no action, suit or proceeding before or by any court,
arbitrator or governmental agency, body or official, domestic or foreign, which
has been served on the Company is now pending or which, to the knowledge of the
Company, is threatened against or affects the Company or the assets of the
Company. There are not pending any governmental proceedings to which the Company
is a party or to which any of its property is subject. The Company is not
subject to any injunction, restraining order or order of any nature by a federal
or state court of competent jurisdiction has been issued and remains in effect
that would prevent are effect the issuance of the common stock.

 

(f)            The Company is not in violation of its charter or bylaws or is in
default under any material agreement or instrument to which the Company is a
party or is subject to. To the knowledge of the Company and/or its management,
there exists no condition that, with notice, the passage of time or otherwise,
would constitute a material default under any such document, instrument or
agreement to which the Company is subject.

 

(g)           No consent, approval, authorization, license or other order of any
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets is legally
required for the valid issuance and sale of the common stock and the
consummation of the transactions contemplated by this Agreement, other than such
approvals and authorizations as have been obtained. No consents or waivers from
any person are required to consummate the transactions contemplated by this
Agreement, other than such consents and waivers as have been obtained.

 

(h)           The historical financial statements of the Company and the related
notes and schedules contained in the most recent Annual Report on Form 10-KSB
and Quarterly Report on Form 10-QSB (individually and collectively, the “Public
Reports”) present fairly the financial position of the Company as of the dates
indicated and the results of its operations and the changes in financial
position for the periods therein specified. All such financial statements
(including the related notes and schedules) have been prepared in accordance
with generally accented accounting principles applied on a consistent basis
throughout the periods specified, subject in the case of interim statements to
normal year-end audit adjustments.

 

(i)            Subsequent to the dates as of which information is given in the
Public Reports: (i) the Company has not incurred any liabilities or obligations,
direct or contingent, or entered into any transactions, that are material,
individually or in the aggregate, to the business of the Company; (ii) there has
not been any material change in the capital stock of the Company or any increase
in long-term indebtedness and/or short-term indebtedness of the Company; and
(iii) there has not been any material adverse change in the condition (financial
or other), business, properties, net worth or results of operations of the
Company.

 

 

6

 


--------------------------------------------------------------------------------



 

 

(j)           The Company has not incurred any casualty losses, whether insured
or uninsured, that are material, individually or in the aggregate, to the
business of the Company.

 

6.            Entire Agreement. This Subscription Agreement constitutes the
entire agreement between the parties with respect to the matters covered hereby,
and may only be amended by a writing executed by all parties hereto.

 

7.            Survival of Representations. The representations, warranties,
acknowledgments and agreements made by the Subscriber shall survive the
acceptance of this Subscription and run in favor of, and for the benefit of, the
Company.

 

8.            Waiver. No waiver or modification of any of the terms of this
Subscription Agreement shall be valid unless in writing. No waiver of a breach
of, or default under, any provision hereof shall be deemed a waiver of such
provision or of any subsequent breach or default of the same or similar nature
or of any other provision or condition of this Subscription Agreement.

 

9.            Counterparts. This Subscription Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

10.          Notices. Except as otherwise required in this Subscription
Agreement, any notice required or permitted under this Subscription Agreement
shall be given in writing and shall be deemed effectively given upon personal
delivery or upon deposit with the United States Post Office, by registered or
certified mail, postage prepaid, addressed as follows:

 

 

To the Company:

967 West Center Street, Orem, Utah 84057

 

 

To the Subscriber:

At the address set forth beneath the Subscriber’s signature

 

11.          Non-Assignability. The obligations of the Subscriber hereunder
shall not be delegated or assigned to any other party without the prior written
consent of the Company.

 

12.          Form of Ownership. Please indicate the form of ownership which the
Subscriber desires for the Shares:

 

 

[

]

Individual

 

 

[

]

Joint Tenants with Right of Survivorship

 

 

[

]

Tenants in Common

 

 

[

]

Community Property

 

 

[

]

Trust

 

 

[

]

Corporation

 

 

[

]

Partnership

 

 

[

]

Other:______________



 

7

 


--------------------------------------------------------------------------------



 

 

 

[Signature Page For Individual]

 

DATED this 27th day of April, 2007.

 

 

 

                                                           

 

(Signature)

 

 

 

                                                             

 

(Name - Please Print)

 

 

 

                                                             

 

(Primary Place of Residence)

 

 

 

                                                             

 

(City, State and ZIP Code)

 

 

 

                                                             

 

(Telephone Number - Residence)

 

 

 

                                                             

 

(Telephone Number - Business)

 

 

 

ACCEPTED this 27th day of April, 2007.

 

QUEST GROUP INTERNATIONAL, INC.

 

 

By                                                        

 

President

 

 

 

8

 


--------------------------------------------------------------------------------



 

 

[Signature Page For Corporation or Other Entity]

 

DATED this 27th day of April, 2007.

 

 

 

__________________________________

 

(Name of Entity)

 

 

 

__________________________________

 

(Signature of Authorized Person)

 

 

 

__________________________________

 

(Name and Title – Please Print)

 

 

 

__________________________________

 

(Business Address)

 

 

 

__________________________________

 

(City, State and ZIP Code)

 

 

 

__________________________________

 

(Telephone Number - Business)

 

 

 

ACCEPTED this 27th day of April, 2007.

 

QUEST GROUP INTERNATIONAL, INC.

 

 

By___________________________________

 

 

9

 

 

 